DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 13 have been amended as per Applicant’s amendment filed on November 16, 2021.  Claims 2, 4, 5, and 6 have been canceled.  Claims 21-24 are newly added.  Claims 1, 3, 7-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016) in view of Huang (US 2014/0292839 A1, Published October 2, 2014).
As to claim 1, Li discloses a display device, comprising 
a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on an emergent side of the display panel (Li at Figs. 1, 4, upper polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein at least one of the pixel units includes a sub-pixel unit of a first color consisting of one of Red, Green, and Blue color, and the sub-pixel unit of the first color includes a display sub-pixel unit of the first color and a disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, sub-pixel R, G, or B is analogous to a sub-pixel unit of a first color, and sub-pixel R’, G’, B’ is analogous to a disturbing pixel unit of the first color);
the first optical film sheet includes a first sub-optical-film unit configured to allow the transmission of light emitted by the display sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, FPR film 302, 602) and a second sub-optical-film unit configured to allow transmission of light emitted by the disturbing sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, second FPR film 304, 604), and 
the first sub-optical-film unit and the second sub-optical-film unit being arranged to allow polarization states of lights emitted from the first sub-optical-film unit and the second sub-optical-film unit to differ from each other (Li at ¶ [0032]; ¶ [0035] discloses “The FPR film array 4028 comprises first FPR films and a second FPR film, wherein the first FPR films 602 are in correspondence to the first type of sub-pixel units so as to 
Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.
However, Huang does disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light (Huang at Figs. 1, 3, in particular, polarized region 150 and non-polarized region 151 of second polarizer 15.  MPEP 2144.04(IV, VI) establishes that changes in configuration or rearrangement of parts are obvious).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
As to claim 3, the combination of Li and Huang discloses the display device according to claim 1, wherein the second sub-optical-film unit is configured to allow a a linearly polarized light passing through the non-polarized pattern is still a linearly polarized light.”).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
As to claim 7, the combination of Li and Huang discloses the display device according to claim 1 wherein the display sub-pixel unit of the first color and the disturbing sub-pixel unit of the first color are adjacent to each other in a longitudinal direction or a lateral direction of the display panel (Li at Figs. 2, 5).
As to claim 8, the combination of Li and Huang discloses the display device according to claim 1 further comprising a driving circuit connected with the sub-pixel units, wherein the driving circuit is configured to control a display grayscale of the display sub-pixel unit of the first color and a display grayscale of the disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, 7).
As to claim 9, the combination of Li and Huang discloses the display device according to claim 8, wherein the driving circuit is configured to allow the display grayscale of the display sub-pixel unit of the first color and the display grayscale of the 
As to claim 10, the combination of Li and Huang discloses the display device according to claim 8, wherein the display grayscale of the disturbing sub-pixel unit of the first color has a first fixed value; or difference between the display grayscale of the sub-pixel unit of the first color and the display grayscale of the disturbing sub-pixel unit of the first color has a second fixed value (Li at Figs. 2, 5, 7).
As to claim 11, the combination of Li and Huang discloses the display device according to claim 1 wherein at least one of the pixel units further includes at least one sub-pixel unit of other color in addition to the sub-pixel unit of the first color (Li at Figs. 2, 5).
As to claim 12, the combination of Li and Huang discloses the display device according to claim 11, wherein at least one of the sub- pixel units of other colors includes a display sub-pixel unit and a disturbing sub-pixel unit corresponding to its color (Li at Figs. 2, 5); and 
the first optical film sheet includes sub-optical-film units disposed corresponding to the display sub-pixel unit and the disturbing sub-pixel unit, respectively, so that polarization state of light passing through the display sub-pixel unit and the first optical film sheet and polarization state of light passing through the disturbing sub-pixel unit and the first optical film sheet differ from each other (Li at Figs. 3, 6).
As to claim 14, the combination of Li and Huang discloses a driving method of the display device according to claim 1 (See rejection of claim 1 above), comprising:

driving the disturbing sub-pixel unit of the first color in the display panel so as to be used for forming a disturbing image of the first color (Li at Figs. 2, 5).
As to claim 15, the combination of Li and Huang discloses the driving method according to claim 14, wherein the displayed image and the disturbing image are complementary images (Li at Figs. 2, 5; ¶ [0036]).
As to claim 17, the combination of Li and Huang discloses the display device according to claim 1, wherein the display sub-pixel unit of the first color and the disturbing sub-pixel unit of the first color are adjacent to each other in a longitudinal direction or a lateral direction of the display panel (Li at Figs 2, 5).
As to claim 18, the combination of Li and Huang discloses the display device according to claim 3, wherein the display sub-pixel unit of the first color and the disturbing sub-pixel unit of the first color are adjacent to each other in a longitudinal direction or a lateral direction of the display panel (Li at Figs. 2, 5).
As to claim 19, the combination of Li and Huang discloses the display device according to claim 18, further comprising a driving circuit connected with the sub-pixel units, wherein the driving circuit is configured to control a display grayscale of the display sub-pixel unit of the first color and a display grayscale of the disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, 7).
As to claim 20, the combination of Li and Huang discloses the display device according to claim 19, wherein the display grayscale of the disturbing sub-pixel unit of the first color has a first fixed value; or difference between the display grayscale of the .
Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016) in view of Huang (US 2014/0292839 A1, Published October 2, 2014) and Cho (US 2016/0275884 A1, Published September 22, 2016).
As to claim 13, Li discloses a display system, comprising: 
a display device, wherein the display devices comprises: a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on a light emergent side of the display panel (Li at Figs. 1, 4, upper polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein at least one of the pixel units includes a sub-pixel unit of a first color consisting of one of Red, Green, and Blue color, and the sub-pixel unit of the first color includes a display sub-pixel unit of the first color and a disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, sub-pixel R, G, or B is analogous to a sub-pixel unit of a first color, and sub-pixel R’, G’, B’ is analogous to a disturbing pixel unit of the first color);
the first optical film sheet includes a first sub-optical-film unit configured to allow the transmission of light emitted by the display sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, FPR film 302, 602) and a second sub-optical-film unit configured to allow transmission of light emitted by the disturbing sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, second FPR film 304, 604), and 

Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.
However, Huang does disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light (Huang at Figs. 1, 3, in particular, polarized region 150 and non-polarized region 151 of second polarizer 15.  MPEP 2144.04(IV, VI) establishes that changes in configuration or rearrangement of parts are obvious).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time 
The combination of Li and Huang does not disclose a pair of glasses; wherein the pair of glasses is configured to allow transmission of light emitted by the display sub-pixel unit of the first color of the display panel, and to block light emitted by the disturbing sub-pixel unit of the first color of the display panel.
However, Cho does disclose a pair of glasses (Cho at Figs. 19-20); 
wherein the pair of glasses is configured to allow transmission of light emitted by the display sub-pixel unit of the first color of the display panel, and to block light emitted by the disturbing sub-pixel unit of the first color of the display panel (Cho at Figs. 19-20; ¶ [0139], [0143]).
The combination of Li and Huang discloses a base display device upon which the claimed invention is an improvement.  Cho discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Cho to that of the combination of Li and Huang for the predictable result of allowing a plurality of users to view stereoscopic images (Cho at ¶ [0206]).
As to claim 16, the combination of Li, Huang, and Cho discloses a display method of the display system according to claim 13 (See rejection of claim 13 above), comprising: 
controlling the display sub-pixel unit of the first color in the display panel so as to form a displayed image of the first color (Li at Figs. 2, 5); 

blocking the disturbing image of the first color and allowing the displayed image of the first color to be transmitted by the pair of glasses (Cho at Figs. 20-21). 
The combination of Li and Huang discloses a base display device upon which the claimed invention is an improvement.  Cho discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Cho to that of the combination of Li and Huang for the predictable result of allowing a plurality of users to view stereoscopic images (Cho at ¶ [0206]).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016) in view of Huang (US 2014/0292839 A1, Published October 2, 2014) and Van Berkel (US 2008/0191966 A1, Published August 14, 2008).
As to claim 1, Li discloses a display device, comprising 
a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on an emergent light side of the display panel (Li at Figs. 1, 4, upper polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein each of the pixel units includes a first sub-pixel unit of a first color, a second sub- pixel unit of a second color, and a third sub-pixel of a third color, and each of the first sub-pixel unit, the second sub-pixel unit, and the third sub-pixel unit includes a display sub-pixel and a disturbing sub-pixel Li at Figs. 2, 5, sub-pixel R, G, or B is 
the first optical film sheet includes a first sub-optical-film unit configured to allow the transmission of light emitted by the display sub-pixel of the first color (Li at Figs. 2-3, 5-6, FPR film 302, 602) and a second sub-optical-film unit configured to allow transmission of light emitted by the disturbing sub-pixel of the first color (Li at Figs. 2-3, 5-6, second FPR film 304, 604), and 
the first sub-optical-film unit and the second sub-optical-film unit being arranged to allow polarization states of lights emitted from the first sub-optical-film unit and the second sub-optical-film unit to differ from each other Li at ¶ [0032], ¶ [0035] discloses “The FPR film array 4028 comprises first FPR films and a second FPR film, wherein the first FPR films 602 are in correspondence to the first type of sub-pixel units so as to convert the emitting light of the original image from the color filter substrate 402 into a polarized light in a first direction; and the second FPR film 604 is in correspondence to the second type of sub-pixel units so as to convert the emitting light of the interference image from the color filter substrate 402 into a polarized light in a second direction different from the first direction.”).
Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.
However, Huang does disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light (Huang at Figs. 1, 3, in 
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
The combination of Li and Huang does not disclose each of the display sub-pixels of the first sub-pixel unit, the second sub-pixel unit, and the third sub-pixel unit, and a corresponding one of the disturbing sub-pixels of each color in each of sub-pixel units of the pixel unit are arranged non-adjacently.
However, Van Berkel does disclose each of the display sub-pixels of the first sub-pixel unit, the second sub-pixel unit, and the third sub-pixel unit, and a corresponding one of the disturbing sub-pixels of each color in each of sub-pixel units of the pixel unit are arranged non-adjacently (Van Berkel at Fig. 5)
The combination of Li and Huang discloses a base display device upon which the claimed invention is an improvement.  Van Berkel discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Li and Huang the teachings of Van Berkel for the 
As to claim 22, the combination Li, Huang, and Van Berkel discloses the display device according to claim 21, wherein the second sub-optical-film unit is configured to allow a transmitted light to be a linearly polarized light (Huang at ¶ [0027] discloses “In other words, a natural light passing through the non-polarized pattern is still a natural light, and a linearly polarized light passing through the non-polarized pattern is still a linearly polarized light.”).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
As to claim 23, the combination Li, Huang, and Van Berkel discloses the display device according to claim 21, further comprising a driving circuit connected with the sub-pixel units, wherein the driving circuit is configured to control a display grayscale of each of the display sub-pixel units of each color and a display grayscale of the corresponding one of the disturbing sub-pixel units of the each color (Li at Figs. 2, 5, 7).
As to claim 24, the combination Li, Huang, and Van Berkel discloses the display device according to claim 23, wherein the driving circuit is configured to allow the display grayscale of the each of the display sub-pixel units of the each color and the .

Response to Arguments
Applicant's arguments filed 1, 3, 7-24 have been fully considered but they are not persuasive.
Applicant contends that the Li reference is inapposite because it fails to disclose the claimed aspects in claim 1 of “a first optical film sheet provided on an emergent side of the display panel; wherein at least one of the pixel units includes a sub-pixel unit of a first color consisting of one of Red, Green, and Blue color, and the sub-pixel unit of the first color includes a display sub-pixel unit of the first color and a disturbing sub-pixel unit of the first color; the first optical film sheet includes a first sub-optical-film unit configured to allow the transmission of light emitted by the display sub-pixel unit of the first color and a second sub-optical-film unit configured to allow transmission of light emitted by the disturbing sub-pixel unit of the first color” (emphasis omitted) (Applicant’s Response (AR) at pp 9-10).  Examiner respectfully disagrees and submits that Li discloses these claim aspects as indicated above in the substantive rejection of the claims.  Moreover under the broadest reasonable interpretation (BRI) standard, material differences, if any, between Applicant’s invention and the teachings of Li are not recited in the claims as presently written.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/23/2021